Filed 9/9/13 P. v. Demery CA3/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B242985

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA121273)
         v.

DARNELL DEMERY,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
John T. Doyle, Judge. Affirmed.
         Jasmine Patel, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                                            _____________________
        Darnell Demery was charged in an information with assault by means of force
likely to produce great bodily injury, (Pen. Code, § 245, subd. (a)(1),1 four counts of
making a criminal threat (§ 422, subd. (a)) and stalking (§ 646.9, subd. (b)). As to all
counts it was specially alleged Demery had suffered one prior serious or violent felony
conviction within the meaning of section 667, subdivision (a)(1) and the three strikes law
(§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)). Appearing in propria persona, Demery
pleaded not guilty to the charges and denied the special allegations. After the trial court
granted Demery’s request to be represented by appointed counsel, the matter proceeded
to trial.
        According to the evidence at trial, after separating from Adele Molioo, with whom
he had two children, Demery became embroiled in a protracted dispute with her over
Molioo’s new boyfriend and Demery’s access to their daughter. The dispute was
punctuated by a physical confrontation between Demery and Molioo, a series of
harassing text messages, telephone calls and voice messages from Demery to Molioo in
violation of a restraining order and Demery’s threats of physical harm or death to Molioo
and members of her family.
        At the conclusion of the People’s evidence, the trial court dismissed count 5, the
charged criminal threat to Molioo’s mother (Tipesa Molioo). Demery then testified in his
own defense and denied the version of events presented by the People’s witnesses. His
two children also testified in his defense.
        The jury convicted Demery of making a criminal threat to Molioo as charged in
counts 2 and 3 and of stalking Molioo as charged in count 4, but acquitted him of
committing aggravated assault on Molioo and making a criminal threat to Molioo’s sister
(Togalei Hoff) as charged in counts 1 and 6, respectively.
        In a bifurcated proceeding, Demery admitted the prior conviction allegation. The
trial court granted defense counsel’s motion to dismiss the prior strike conviction
pursuant to section 1385. The court sentenced Demery to an aggregated term of eight


1       Statutory references are to the Penal Code.
years, consisting of the three-year middle term for stalking, plus five years for the prior
serious felony enhancement with the sentence to be served in state prison under section
1170, subdivision (h)(3). The court stayed imposition of sentence on the two counts of
making a criminal threat pursuant to section 654. The court ordered Demery to pay a $40
court security fee and a $30 criminal conviction assessment on each count and a $240
restitution fine. The court imposed and suspended a parole revocation fine pursuant to
section 1202.45. Demery was awarded a total of 440 days of presentence credit (220
actual days and 220 days conduct credit).
       We appointed counsel to represent Demery on appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised. On April 24, 2013,
we advised Demery he had 30 days in which to personally submit any contentions or
issues he wished us to consider. To date, we have received no response.
       We have examined the record and are satisfied Demery’s attorney has fully
complied with the responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly
(2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.)

                                      DISPOSTION

       The judgment is affirmed.




                                                  ZELON. J


We concur:



       WOODS, Acting P. J.                        SEGAL, J.*

*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.